—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered February 27, 1995, convicting him of murder in the second degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The record does not support the defendant’s contention that the actions of the police were designed to isolate him from his family (see, People v Thomas, 223 AD2d 612; compare, People v Townsend, 33 NY2d 37). After being advised of his Miranda rights, the defendant voluntarily gave both an oral and a videotaped statement. Consequently, the hearing court properly denied suppression of his statements.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was *420legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s statements and his trial testimony provided ample corroboration of the accomplice’s testimony (see, CPL 60.22 [1]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilty was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.